This case is before us on demurrer to the return of respondents as made to an alternative writ of mandamus.
The Court, being advised of its opinion in the premises, it is ordered, adjudged and decreed that the return to the alternative writ sets up no defense and shows no good cause why the peremptory writ of mandamus should not issue in this case.
The demurrer is sustained.
The writ is sought by a receiver of First National Bank of St. Petersburg and of Central National Bank  Trust Company of St. Petersburg to compel the City of St. Petersburg, through its proper officers, to proceed to make up the budget of the City of St. Petersburg for the fiscal year 1934-1935, and to appropriate in such budget without subordination to operating, or other expense, a sum sufficient for the payment of all past due bonds held by relator and all the interest upon the principal and all the several bonds due by the said City of St. Petersburg and now outstanding held by the relator as set forth in the alternative writ of mandamus, including such interest as will accrue prior to October 1, 1935; and commanding such officers further to fix the millage and levy a special tax for said fiscal year 1934-1935 on all taxable property within the *Page 770 
said City of St. Petersburg which calculated upon all taxable property within the said City of St. Petersburg will produce a sum sufficient to pay the sum described in the alternative writ and to be appropriated for principal and interest upon the bonds of the said City of St. Petersburg held by the relator, including interest that will accrue and fall due thereon prior to October 1, 1935. And to do and perform other things particularly set forth in the alternative writ necessary to be done and performed to make a complete levy and assessment of sufficient taxes on the taxable property of the City of St. Petersburg to produce the funds with which to pay the obligations referred to.
The relator, as above stated, is acting in his representative capacity as receiver for defunct banks and it is the duty of such receiver to convert the assets of such banks into liquid form and close the receivership at as early a date as is possible, consistent with the interest of the depositors in such institution; and it is the duty of the courts to speed as far as is practicable the winding up of receiverships of these institutions, as well as all others of like character, for which reason the Court deems it proper to issue its peremptory writ of mandamus in the manner and form prayed.
It is, thereupon, considered and adjudged by the Court that the relator, the State of Florida, ex rel. L. M. Dakin, as receiver of First National Bank of St. Petersburg and as Receiver of the Central National Bank  Trust Company of St. Petersburg, Florida, do have and recover of and from the City of St. Petersburg, a municipal corporation organized and existing under the laws of the State of Florida, Henry W. Adams, Jr., R. C. Blanc, John S. Smith, Ora F. Fraze, Sr., M. D. Weaver, Frederick W. Webster and Alvin J. Wood, as constituting the City Council of the City of St. Petersburg; Carleton F. Sharpe as City Manager of said *Page 771 
city, and John C. Donehoo, as Tax Assessor of said City of St. Petersburg, as defendants, judgment on his said demurrer and that the relator be awarded herein a peremptory writ of mandamus to be issued pursuant to this final judgment.
It is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.